            Case 1:18-cv-03717-RA Document 77 Filed 02/06/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X

DESHAWN DANIELS,                                                  SUPPLEMENTAL BRIEF

        Plaintiff,

                 - ‐against--‐
                                                                  18-3717 (RA)

DETECTIVE TAYLOR, et alia

         Defendants.
--------------------------------------------------------X

        The Court has ordered supplemental briefing as to how McDonough v. Smith, 139 S.Ct.

2149 (2019), affects the analysis of Plaintiffs § 1983 fair trial claim. She has asked the parties to

answer two questions.

1. Does McDonough establish that a favorable termination is an element of a fair trial claim?

        The answer is yes, but that does not mean that “favorable termination” in the context of

this federal tort – one not derived from New York common law – means the same under a § 1983

claim. In other words, even if an ACD is not a favorable termination under malicious

prosecution, that does not mean it cannot be a favorable termination under a claim contending a

denial of a fair trial. I am unable to find a cause of action for denial of a right to a fair trial in

New York. New York Law has malicious prosecution, which its courts might believe reasonably

covers a fair trial claim. But as envisaged by McDonough, a denial of a right to a fair trial is an

intentional denial of a fundamental constitutional right. Mr. Daniel does not seek to challenge a

conviction, merely to attack “the validity of the criminal proceedings against

him[.]” McDonough, 139 S. Ct. at 2158. An ACD can easily be a favorable termination. Under

denial of a fair trial, the plaintiff is attacking the transmission of false evidence to the District



                                                                                                         1
           Case 1:18-cv-03717-RA Document 77 Filed 02/06/20 Page 2 of 4



Attorney, not the prosecution per se. 2. Assuming McDonough establishes that a favorable
termination is an element of a fair trial claim, does an adjournment in contemplation of dismissal
constitute a favorable termination in the context of a fair trial claim even if it does not constitute
a favorable termination in the context of a malicious prosecution claim? In answering this
question, the parties shall discuss Ross v. City of New York, 2019 WL 4805147, at *6-8
(E.D.N.Y. Sept. 30, 2019).

        Before getting into Ross, if I may, I would like to mention Judge John Koeltl’s opinion in

Wellner v. City of New York, 393 F. Supp. 3d 388 (S.D.N.Y. 2019). In Wellner, Judge Koeltl

refused to throw out a substantial (even after remittitur) verdict for an unfair trial. In that case,

there were multiple charges: some negligible, some more worrisome. In Wellner, the Court held

that a reasonable jury could find that the officers transmitted false information to influence the

prosecution of Wellner, specifically that two officers

        collectively made four false representations to [the assigned] ADA: (1) that Officer [# 1]
        was struck by the plaintiff's car, (2) that Officer [# 1] sustained a leg injury, (3) that the
        plaintiff said that she was the hero and the cops were not, and (4) that the plaintiff said
        that all female cops are dykes. The jury could reasonably find that the officers made each
        of these representations and that the representations were false.

393 F. Supp. 2d at 393. The plaintiff in Wellner “pleaded guilty to disorderly conduct - namely,

obstructing pedestrian traffic – with a promised sentence of ten days of community service. The

other charges against the plaintiff were dropped.” Id. The verdict still stood.

        Thus, according to Wellner, a plaintiff convicted of a violation – with a sentence on top –

can establish a violation of a right to a fair trial. Logically, it would seem that a person who takes

an ACD may do so as well. The Court and all parties are familiar with the ACD, which is a way

for the prosecution to decline to prosecute a case that is probably weak, or is a minor or first

offense. . What Wellner and Mr. Daniels contend, however, is that the officer transmitted false

information to the district attorney. An ACD does not fix that, as plaintiff Wellner found.

        In Ross, the Court denied summary judgment on the plaintiffs’ right to a fair trial claim,

reciting the elements as such:



                                                                                                        2
          Case 1:18-cv-03717-RA Document 77 Filed 02/06/20 Page 3 of 4



       When a police officer creates false information likely to influence a jury's decision and
       forwards that information to prosecutors, he violates the accused's constitutional right to a
       fair trial, and the harm occasioned by such an unconscionable action is redressable in an
       action for damages under 42 U.S.C. § 1983. To succeed on a § 1983 claim alleging a
       violation of the fair trial right, a plaintiff must prove that "an (1) investigating official (2)
       fabricated information (3) that is likely to influence a jury's verdict, (4) forwarded that
       information to prosecutors, and (5) the plaintiff suffered a deprivation of life, liberty, or
       property as a result.

Ross v. City of N.Y., 2019 U.S. Dist. LEXIS 169762 at *13 (E.D.N.Y. Sep. 30, 2019).

       Favorable termination is not part of that litany; one could say that is the end of the

inquiry. However, Judge Chen then addressed the City defendants’ contentions that an ACD –

which the plaintiff in Ross took from the DA – barred the action. An ACD was not a favorable

termination, which the City contended was an element of a fair trial claim. But Judge Chen held

that this was not so. The Court looked to McDonough, where “the Supreme Court expressly

declined to expand on the existing jurisprudence as to what constitutes a favorable termination

for purposes of a fair trial claim. Ross at *15-16. The Court then quoted McDonough:

       [W]e have no occasion to address the broader range of ways a criminal prosecution (as
       opposed to a conviction) might end favorably to the accused. To the extent [the
       defendant] argues that the law in this area should take account of prosecutors' broad
       discretion over such matters as the terms on which pleas will be offered or whether
       charges will be dropped, those arguments more properly bear on the question whether a
       given resolution should be understood as favorable or not. Such considerations might call
       for a context-specific and more capacious understanding of what constitutes “favorable”
       termination for purposes of a § 1983 false-evidence claim, but that is not the question
       before us.

McDonough, at 2160 n.10. The Ross court then cited cases from the Second Circuit specifically

holding that an ACD is not a bar to an unfair-trial claim. See Ross at *18.

       As part of her reasoning, Judge Chen noted that “fair trial jurisprudence . . . is primarily

concerned with the potential for invalidating criminal convictions,” rather than asserting a

common law right. Thus, if there were a “favorable termination requirement for fair trial claims

. . . is necessarily different and more expansive than the one for malicious prosecution claims.”



                                                                                                      3
           Case 1:18-cv-03717-RA Document 77 Filed 02/06/20 Page 4 of 4



Id. at 19-20. Plaintiff agrees. In this case, both the plaintiff in Ross and in this case received

ACD’s; therefore the ACD is a favorable termination – or the element doesn’t exist when one is

bringing an action for lying to prosecutors. This holding, as well as that in Wellner, are

persuasive authority for the Court to rely on; the Second Circuit cases are on point, even if they

were decided before McDonough.

        For these reasons, the Court should follow Ross and Wellner.

Dated: New York, New York
       February 6, 2020

                                                    Yours, Etc.,

                                                            /s/

                                                 GREGORY ANTOLLINO
                                                 Attorney for Plaintiff
                                                 275 Seventh Avenue
                                                 New York, New York 10001
                                                 (212) 334-7397




                                                                                                     4
